Citation Nr: 0432588	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disability.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 3, 1977, to August 
22, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002.  The veteran failed to report for a 
videoconference hearing scheduled in November 2004, which he 
had elected in lieu of an in-person hearing in an April 2003 
statement.  


FINDINGS OF FACT

1.  A claim for service connection for a psychiatric disorder 
was denied by an RO decision in May 1979.  Subsequent 
applications to reopen the claim denied by the RO, most 
recently in February 2000, were not appealed by the veteran.

2.  Evidence received since the February 2000 RO decision is 
cumulative or redundant, or not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for a psychiatric disorder has not been received. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in August 
2001, prior to the rating action on appeal, and in June 2002, 
the appellant was informed of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations in obtaining different types of evidence.  
Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanation 
contained in these letters served to convey that information.  
The January 2002 notification of the rating decision, the 
March 2003 statement of the case, and the June 2003 
supplemental statement of the case also provided information 
regarding the evidence necessary to substantiate his claim, 
his and VA's respective obligations to obtain different types 
of evidence, the pertinent law and regulations, and the 
reasons his claim was denied.  Thus, the Board finds that the 
notice provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
duty to assist provisions of 38 U.S.C.A. § 5103A do not 
require VA to reopen a claim that has been disallowed 
excepted when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  The regulations 
providing certain duty to assist provisions for applications 
to reopen finally denied claims are only effective to any 
claim for benefits received by VA on or after August 29, 
2001.  66 Fed. Reg. 45629 (Aug. 29, 2001).  In this case, the 
veteran's claim to reopen was filed on August 10, 2001.  
There is no VA duty to provide a medical examination or 
opinion until a previously denied claim has been reopened 
with new and material evidence.  38 C.F.R. § 3.159(c)(4).  
The RO has obtained private records identified by the 
veteran, for which he has authorized release to VA, or has 
unsuccessfully attempted to obtain such records.  The Board 
concludes that VA's duty to assist the claimant has been 
fulfilled in this instance. 

II.  Whether new and material evidence has been received

The RO denied service connection for a psychiatric disorder 
in May 1979.  Although the veteran submitted a notice of 
disagreement with that determination, he did not respond to 
the June 1979 statement of the case with a timely substantive 
appeal, and the May 1979 decision is final.  See 38 C.F.R. § 
20.  Subsequent attempts to reopen his claim were denied in 
May 1988, July 1988, December 1989, April 1990, and February 
2000.  The veteran did not appeal any of these decisions, and 
they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2004).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  In determining 
whether new and material evidence has been submitted, all 
evidence submitted since that last final decision, in 
February 2000, must be considered.  See Evans v. Brown, 9 
Vet.App. 27 (1996).   

The veteran's application to reopen his claim was received on 
August 10, 2001.  Under the law in effect for such a claim, 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was changed in 2001; this change applies only to 
claims received on or after August 29, 2001, and, hence, is 
not applicable to this case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).)

Evidence of record at the time of the February 2000 decision 
included the veteran's entrance examination, conducted in 
July 1977, which did not disclose any psychiatric complaints 
or abnormal findings.  He entered onto active duty on August 
3, 1977, and was discharged August 22, 1977.  According to a 
Naval Aptitude Board summary dated August 22, 1977, he was 
referred because of a character and behavior disorder.  It 
was noted that since arriving at the recruitment training 
center, the veteran had gone on unauthorized absence.  He had 
refused medication and would not take shots, but felt that he 
would be healed by the Lord.  He appeared anxious, stubborn, 
and paranoid, and had experienced episodes of anxiety and 
mistrust.  He was preoccupied with religious thoughts.  He 
was noted to desire a discharge, and he was discharged due to 
unsuitability.  The Board found that his condition had pre-
existed service, and was not aggravated in service.  

Also on file were post-service medical records dated in 1978, 
and from 1983 to 1988.  In the course of a general medical 
examination in August 1978, by Dr. R. Smith of the 
Mississippi Family Health Clinic, the veteran was observed to 
appear anxious.  He was oriented, and no direct cause for 
anxiety was detected, and he was to be evaluated for organic 
disease.  In October 1978, a depressive reaction was noted.  

Records from 1983 to 1988 from the Delta Community Mental 
Health Services show that the veteran was referred from the 
Mississippi State Hospital, where he had been discharged in 
June 1983.  It was noted that he was previously evaluated at 
that facility at the age of 17, at the request of the 
Sheriff's office, in connection with a sexual offense charge.  
In addition, the veteran said he had seen a psychologist on 
his own three times in 1979.  The initial impression was 
schizophreniform disorder, and he was treated over the next 
several years with psychotropic medication.  

A statement from D. Hollingsworth, M.D., dated in May 1988 
noted that the veteran was disabled due to a nervous 
condition.  He attached his records, dated in 1987 and 1988, 
showing treatment for a variety of physical complaints. 

Also of record were written statements in which the veteran 
said that his mental health problems had resulted from being 
hit in the side of the head with a large bucket while in boot 
camp.  

The veteran's application to reopen his claim was most 
recently denied in February 2000.  The evidence of record at 
that time showed that the veteran was seen several years 
prior to service for a psychological evaluation, with unknown 
results.  He exhibited behavioral problems throughout his 
slightly less than three weeks of active duty, and no 
diagnosis of an acquired psychiatric disorder was made.  No 
trauma to the head was noted in the service medical records.  
No psychiatric abnormalities were noted until a year later, 
when he was observed to be anxious, and a chronic psychiatric 
disorder was not diagnosed until 1983, when he required 
hospitalization.  There was no indication, in the post-
service medical records, that the onset of the veteran's 
condition had been in service. 

Evidence received since that decision essentially consists of 
statements from the veteran, in which he reiterated the same 
contentions which were previously of record, as well as 
additional medical records.  

The medical records include additional records of Dr. Smith, 
showing treatment for multiple medical conditions from 1996 
to 2002.  VA records show his medication management from 1999 
to 2001.  Additional records from Delta Community Mental 
Health Services, received in November 2001, include a summary 
of contacts which show that the veteran underwent a 
psychological evaluation in December 1971, at the request of 
the Sheriff's office, and that the case was closed in June 
1972.  He was next seen in June 1983, as discussed above.  

Also received were records from Mississippi State Hospital 
showing the veteran's hospitalization from April 1990 to June 
1990, noted to be his second admission.  He was charged with 
sexual offenses which had occurred in March 1990.  It was 
noted that his first hospitalization in that facility had 
been in 1983, after he had been arrested for assaulting his 
wife and children and holding them hostage.  Since then, he 
had been followed at times in the MHC.  He had been arrested 
again in 1988.  He improved with psychotropic medication, and 
the final diagnosis was bipolar disorder, manic type with 
psychotic features.  Subsequently, he was incarcerated, and 
medical records from that period, dated from 1990 to 1995, 
show his treatment with psychotropic medication while in 
prison.  

The existence of a post-service psychiatric disorder was 
known at the time of the prior RO decision, and to this 
extent the additional medical evidence is cumulative or 
redundant, and not new evidence.  Vargas-Gonzales v. West, 12 
Vet.App. 321 (1999).  Likewise, the evidence of an arrest and 
psychological evaluation several years prior to service was 
also previously of record.  Moreover, the additional medical 
records do not link a current psychiatric disorder to 
service, and thus they are not material evidence.  The 
veteran's own statements are cumulative or redundant, and not 
new evidence.  Moreover, they are not material evidence 
since, as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Thus, the Board concludes that new and material evidence has 
not been submitted to reopen the claim for service connection 
for a psychiatric disorder, and the February 2000 RO decision 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).    


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



